ENTRY ORDER¶ 1. Representative Donald Turner has filed a petition for extraordinary relief challenging the authority of respondent, Governor Peter Shumlin, to fill an opening on this Court that is not expected to be realized until April 2017, after respondent leaves office. Until further order of this Court, respondent is hereby enjoined from making an appointment to the Vermont Supreme Court. Respondent and petitioner shall file an agreed statement of facts and memoranda of law on this matter on or before Friday, December 30, 2016. The memoranda of law shall address petitioner's standing to bring the petition, as well as the substantive issues raised. A hearing on the petition shall be held at 1:30 p.m. on Tuesday, January 3, 2017.